APPEAL OF P. P. SWEETEN.Sweeten v. CommissionerDocket No. 4331.United States Board of Tax Appeals3 B.T.A. 37; 1925 BTA LEXIS 2055; November 14, 1925, Decided Submitted October 6, 1925.  *2055 P. J. Daly, C.P.A., for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  *37  Before PHILLIPS and TRAMMELL.  This is an appeal from the determination of a deficiency in income tax for the calendar year 1920 in the amount of $146.68.  The deficiency arises from the action of the Commissioner in adding to the taxpayer's income $2,000 as representing merchandise withdrawn from stock in trade for personal use.  FINDINGS OF FACT.  The taxpayer is an individual owning a general grocery and merchandise store at Pedricktown, N.J.During 1920 the taxpayer withdrew from his stock in trade, for the use of himself and his wife, groceries and other goods.  The cost of the merchandise was approximately $1,000, and such cost was included by taxpayer in computing his income as a part of the cost of goods sold.  DECISION.  The deficiency should be computed by adding the value of the merchandise withdrawn, $1,000, to the taxpayer's gross income for 1920.  Final determination will be settled on 10 days' notice, under Rule 50.